[Cite as Reywal Co. Ltd. Partnership v. Dublin, 128 Ohio St.3d 270, 2010-Ohio-5949.]




          REYWAL CO. LIMITED PARTNERSHIP ET AL., APPELLEES, v. CITY
                                OF DUBLIN, APPELLANT.

                   [Cite as Reywal Co. Ltd. Partnership v. Dublin,
                        128 Ohio St.3d 270, 2010-Ohio-5949.]
Discretionary appeal accepted on Proposition of Law No. I, judgment of the court
          of appeals affirmed in judgment only on the authority of Campbell v.
          Carlisle, and cause remanded to the trial court for application of
          Campbell v. Carlisle.
            (No. 2010-1435 — Submitted November 16, 2010 — Decided
                                   December 9, 2010.)
     APPEAL from the Court of Appeals for Franklin County, No. 09AP-522,
                         188 Ohio App.3d 1, 2010-Ohio-3013.
                                  __________________
          {¶ 1} The discretionary appeal is accepted on Proposition of Law No. I.
          {¶ 2} The judgment of the court of appeals is affirmed in judgment only
on the authority of Campbell v. Carlisle, 127 Ohio St.3d 275, 2010-Ohio-5707,
939 N.E.2d 153, and the cause is remanded to the trial court for application of
Campbell v. Carlisle.
          LUNDBERG STRATTON, O’CONNOR, O’DONNELL, and LANZINGER, JJ.,
concur.
          BROWN, C.J., and PFEIFER and CUPP, JJ., dissent and would not accept the
discretionary appeal.
                                  __________________
          Vorys, Sater, Seymour and Pease, L.L.P., Bruce L. Ingram, Joseph R.
Miller, and John M. Kuhl, for appellees.
                         SUPREME COURT OF OHIO




       Schottenstein, Zox & Dunn, L.P.A., Alan G. Starkoff, and Jeremy M.
Grayem, for appellant.
                         ______________________




                                    2